Citation Nr: 0801408	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic 
post-traumatic stress disorder.  

2.  Entitlement to service connection for a chronic acquired 
right eye disorder to include hypertropia, decompensated 
strabismus, extropia, and defective vision.  

3.  Entitlement to service connection for a chronic acquired 
left eye disorder to include hypertropia.  

4.  Entitlement to service connection for a chronic bilateral 
shoulder disorder to include osteoarthritis.  

5.  Entitlement to service connection for a chronic bilateral 
finger disorder to include arthritis and right third finger 
arthritis.  

6.  Entitlement to service connection for a bilateral hip 
disorder to include osteoarthritis.  

7.  Entitlement to service connection for rheumatoid 
arthritis.  

8.  Entitlement to an effective date prior to October 31, 
2003, for the award of service connection for right knee 
medial compartment degenerative joint disease.  

9.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's right knee medial compartment 
degenerative joint disease for the period prior to December 
17, 2003.  

10.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's right knee medial compartment 
degenerative joint disease for the period between February 1, 
2004, and April 25, 2004.  

11.  Entitlement to an extension of a temporary total 
disability evaluation for the veteran's right knee medial 
compartment degenerative joint disease under the provisions 
of 38 C.F.R. § 4.30 beyond January 31, 2004, based upon 
convalescence following a December 2003 surgical procedure.  

12.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's right knee medial compartment 
degenerative joint disease and total knee arthroplasty 
residuals for the period on and after June 1, 2005.  

13.  Entitlement to an effective date prior to October 31, 
2003, for the award of service connection for left knee 
medial compartment degenerative joint disease.  

14.  Entitlement to a disability evaluation in excess of 20 
percent for the veteran's left knee medial compartment 
degenerative joint disease for the period prior to February 
22, 2007.  

15.  Entitlement to an increased disability evaluation for 
the veteran's mixed tension-vascular headaches, currently 
evaluated as 10 percent disabling.  

16.  Entitlement to a compensable disability evaluation for 
the veteran's right eye conjunctive cyst excision residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from September 1971 
to September 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) which, in pertinent 
part, established service connection for right knee medial 
compartment degenerative joint disease; assigned an initial 
20 percent evaluation for that disability; effectuated the 
award as of October 31, 2003; granted a temporary 100 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.30 for the period between December 17, 2003, and 
January 31, 2004; established service connection for left 
knee medial compartment degenerative joint disease; assigned 
an initial 20 percent evaluation for that disability; and 
effectuated the award as of October 31, 2003.  In August 
2004, the RO, in pertinent part, recharacterized the 
veteran's right knee disability as right knee medial 
compartment degenerative joint disease and total knee 
arthroplasty residuals; granted a temporary 100 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.30 for the period between April 26, 2004, and May 
31, 2004; assigned a 100 percent schedular evaluation for 
that disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 for the period from June 1, 2004, to May 
31, 2005; prospectively assigned a 30 percent evaluation for 
that disability for the period on and after June 1, 2005; 
denied service connection for chronic post-traumatic stress 
disorder (PTSD), a chronic acquired right eye disorder to 
include hypertropia, decompensated strabismus, extropia, and 
defective vision, a chronic acquired left eye disorder to 
include hypertropia, and chronic rheumatoid arthritis; and 
denied an increased evaluation for the veteran's right eye 
conjunctival cyst excision residuals.  In November 2004, the 
RO, in pertinent part, denied an increased evaluation for the 
veteran's mixed tension-vascular headaches.  
 
In July 2005, the RO, in pertinent part, denied service 
connection for a chronic bilateral shoulder disorder to 
include osteoarthritis, a chronic bilateral finger disorder 
to include arthritis and right third finger arthritis, and a 
bilateral hip disorder to include osteoarthritis.  In July 
2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  
In April 2007, the veteran submitted a Motion to Advance on 
the Docket.  In May 2007, the RO in pertinent part, 
recharacterized the veteran's left knee disability as left 
total knee replacement residuals; granted a temporary 100 
percent evaluation for that disability under the provisions 
of 38 C.F.R. § 4.30 for the period between February 22, 2007, 
and March 31, 2007; assigned a 100 percent schedular 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5055 for the period from 
April 1, 2007, to March 31, 2008; and prospectively assigned 
a 30 percent evaluation for that disability for the period on 
and after April 1, 2008.  In July 2007, the Board denied the 
veteran's Motion to Advance on the Docket.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for her service-connected right 
knee and left knee disabilities.  In Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to an 
effective date prior to October 31, 2003, for the award of 
service connection for right knee medial compartment 
degenerative joint disease; a disability evaluation in excess 
of 20 percent for the veteran's right knee medial compartment 
degenerative joint disease for the period prior to December 
17, 2003; a disability evaluation in excess of 20 percent for 
her right knee medial compartment degenerative joint disease 
for the period between February 1, 2004, and April 25, 2004; 
an extension of a temporary total disability evaluation for 
her right knee medial compartment degenerative joint disease 
under the provisions of 38 C.F.R. § 4.30 beyond January 31, 
2004, based upon convalescence following a December 2003 
surgical procedure; a disability evaluation in excess of 30 
percent for her right knee medial compartment degenerative 
joint disease and total knee arthroplasty residuals for the 
period on and after June 1, 2005; an effective date prior to 
October 31, 2003, for the award of service connection for 
left knee medial compartment degenerative joint disease; and 
a disability evaluation in excess of 20 percent for her left 
knee medial compartment degenerative joint disease for the 
period prior to February 22, 2007.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities are the same regardless of how the issue is 
styled.  

The issues of the veteran's entitlement to service connection 
for chronic PTSD, a chronic acquired right eye disorder to 
include hypertropia, decompensated strabismus, extropia, and 
defective vision, a chronic acquired left eye disorder to 
include hypertropia, a chronic bilateral shoulder disorder to 
include osteoarthritis, a chronic bilateral finger disorder 
to include arthritis and right third finger arthritis, a 
bilateral hip disorder to include osteoarthritis, and 
rheumatoid arthritis; earlier effective dates prior to 
October 31, 2003, for the award of service connection for 
both right knee medial compartment degenerative joint disease 
and left knee medial compartment degenerative joint disease; 
an evaluation in excess of 20 percent for the veteran's right 
knee medial compartment degenerative joint disease for the 
period between February 1, 2004, to April 25, 2004; an 
extension of a temporary total evaluation for her right knee 
medial compartment degenerative joint disease under the 
provisions of 38 C.F.R. § 4.30 beyond January 31, 2004; and 
an evaluation in excess of 30 percent for her right knee 
medial compartment degenerative joint disease and total knee 
arthroplasty residuals for the period on and after June 1, 
2005, are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on her part.  

In February 2005, the veteran indicated that she had 
submitted a request for waiver of recovery of an overpayment 
of VA disability compensation benefits in the amount of 
$1,305.00.  It appears that the RO has not had an opportunity 
to act upon the waiver request.  Absent an adjudication, a 
notice of disagreement (NOD), a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Veterans 
Law Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2007).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, she has an obligation to file a timely NOD and a 
timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (2007).  

FINDINGS OF FACT

1.  Prior to December 17, 2003, the veteran's right knee 
medial compartment degenerative joint disease was objectively 
shown to be manifested by no more than a range of motion of 0 
to 130 degrees with chronic pain, crepitus, a possible 
meniscal tear, and "pseudolaxity."  

2.  Prior to February 22, 2007, the veteran's left knee 
medial compartment degenerative joint disease was objectively 
shown to be manifested by no more than a range of motion of 0 
to 100 degrees with chronic pain, joint line tenderness, and 
"pseudolaxity."  

3.  A 100 percent schedular evaluation for the veteran's left 
total knee replacement residuals under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5005 (2007) was effectuated 
as of April 1, 2007.  

4.  The veteran's mixed tension-vascular headaches have been 
shown to be manifested by no more than headaches with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  

5.  The veteran's right eye conjunctival cyst excision 
residuals have been shown to be essentially asymptomatic and 
productive of no visual impairment on repeated examination.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's right knee medial compartment degenerative 
joint disease for the period prior to December 17, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).  

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's left knee medial compartment degenerative 
joint disease for the period prior to February 22, 2007, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 (2007).  

3.  The criteria for a 30 percent evaluation for the 
veteran's mixed tension-vascular headaches have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a), 4.20, 4.124a, Diagnostic Code 8100 
(2007).  

4.  The criteria for a compensable evaluation for the 
veteran's right eye conjunctival cyst excision residuals have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a), 4.84a, Diagnostic 
Code 6015 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
evaluation of the veteran's right knee and left knee 
disabilities and her claims for increased evaluations for her 
headache disorder and right eye conjunctival cyst excision 
residuals, the Board observes that the RO issued VCAA notices 
to the veteran in November 2003, December 2003, April 2004, 
June 2004, April 2005, July 2005, September 2005, December 
2005, and March 2006 which informed the veteran of the 
evidence generally needed to support claims for both service 
connection and increased evaluations and the assignment of an 
evaluation and effective date of an initial award of service 
connection; what actions she needed to undertake; and how the 
VA would assist her in developing her claims.  Such notice 
effectively informed her of the need to submit any relevant 
evidence in her possession.  The November 2003, December 
2003, and April 2004 VCAA notices were issued prior to May 
2004 rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examination for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  


II.  Right Knee

A.  Historical Review

The veteran's service medical records indicate that she 
complained of recurrent right knee pain and locking.  
Contemporaneous X-ray studies of the right knee revealed no 
abnormalities.  Clinical documentation from the Offutt Air 
Force Base medical facility dated in December 2003 indicates 
that the veteran complained of right knee pain of several 
years' duration.  The veteran was diagnosed with a right knee 
"meniscal tear on top of a chronic arthritic picture."  She 
underwent a December 17, 2003, right knee arthroscopic 
surgical procedure with a partial medial meniscectomy and 
chondroplasty of the right medial condyle.  The report of an 
April 2004 VA examination for compensation purposes states 
that the veteran was diagnosed with right knee chronic 
musculoligamentous strain, moderate to severe medial 
compartment degenerative joint disease; and "recent meniscal 
repair."  In May 2004, the RO established service connection 
for right knee medial compartment degenerative joint disease; 
assigned an initial 20 percent evaluation for that 
disability; effectuated the award as of October 31, 2003; and 
granted a temporary 100 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.30 for the 
period between December 17, 2003, and January 31, 2004.  

Clinical documentation from the Offutt Air Force Base medical 
facility dated in April 2004 indicates that the veteran was 
diagnosed with "end stage osteoarthritis" and underwent a 
right total knee replacement.  In August 2004, the RO 
recharacterized the veteran's right knee disability as right 
knee medial compartment degenerative joint disease and total 
knee arthroplasty residuals; granted a temporary 100 percent 
evaluation for that disability under the provisions of 38 
C.F.R. § 4.30 for the period between April 26, 2004, and May 
31, 2004; assigned a 100 percent schedular evaluation for 
that disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 for the period from June 1, 2004, to May 
31, 2005; and prospectively assigned a 30 percent evaluation 
for that disability for the period on and after June 1, 2005.  

B.  Evaluation

Degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion of the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by the limitation of motion.  
These 10 percent evaluations are combined and not added.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2007).  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent evaluation.  A 20 percent evaluation requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires limitation to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2007).  Limitation of extension of 
either leg to 10 degrees warrants a 10 percent disability 
evaluation.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  A 30 percent evaluation requires 
that extension be limited to 20 degrees.  A 40 percent 
evaluation requires that extension be limited to 30 degrees.  
A 50 percent evaluation requires that extension be limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007).  
The average normal range of motion of the knees is from 0 to 
140 degrees.  38 C.F.R. § 4.71 (2007).  

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
disability evaluation.  A 20 percent evaluation requires 
moderate impairment.  A 30 percent evaluation requires severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007).  

Replacement of the knee joint with a prosthesis warrants 
assignment of a 100 percent evaluation for a period of one 
year following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for one month following discharge from the hospital 
under the provisions of 38 C.F.R. § 4.30.  Thereafter, a 
minimum 30 percent disability evaluation will be assigned.  A 
60 percent evaluation will be assigned for chronic residuals 
consisting of severely painful motion or severe weakness in 
the affected lower extremity.  Intermediate degrees of 
residual weakness, pain, or limitation of motion will be 
evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5261, 5262.  38 C.F.R. § 4.71a, Diagnostic Code 
5055 (2007).  
In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
In a July 1, 1997, precedent opinion, the General Counsel of 
VA observed that 38 C.F.R. § 4.71a, Diagnostic Code 5257 
provides for evaluation of instability of the knee without 
reference to limitation of motion and held that a claimant 
who had both arthritis and instability of the knee may be 
rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257.  The opinion clarified that the provisions of 
38 C.F.R. § 4.14 prohibit the "evaluation of the same 
disability under various diagnoses."  VAOPGPREC 23-97.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the rating schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and non-weight bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2007).  

1.  Period Prior to December 17, 2003

In her October 2003 claim for service connection, the veteran 
advanced that her right knee disorder was manifested by 
chronic joint pain and giving way.  She clarified that her 
right knee was in "horrible shape" and necessitated the use 
of a brace.  

A November 3, 2003, treatment record from the Offutt Air 
Force Base medical facility conveys that the veteran 
complained of bilateral knee pain.  On examination of the 
right knee, the veteran exhibited a range of motion of 0 to 
130 degrees with pain, joint line tenderness, crepitence, and 
mild "pseudolaxity."  An assessment of "[bilateral 
osteoarthritis] (Grade IV)" was advanced.  A November 19, 
2003, treatment record from the Offutt Air Force Base medical 
facility states that the veteran reported having twisted her 
right knee during the beginning of November 2003 and 
subsequently experiencing increased pain and "some catching 
sensation."  On examination of the right knee, the veteran 
exhibited reduced flexion, full extension, mild effusion, and 
crepitence.  Impressions of osteoarthritis and a possible 
right knee meniscal tear were advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  Prior to December 17, 2003, the veteran's right knee 
arthritic disorder was objectively shown to be manifested by 
no more than a right knee range of motion of 0 to 130 degrees 
with pain, joint line tenderness, crepitus, a possible 
meniscal tear, and  "pseudolaxity."  Such findings merit 
assignment of no more than a 10 percent evaluation under the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260.  In the absence of objective 
evidence of either flexion limited to 15 degrees, extension 
limited to 15 degrees, or slight impairment of the knee 
including recurrent subluxation or lateral instability, the 
Board finds that the 20 percent evaluation assigned for the 
veteran's right knee disorder for the period prior to 
December 17, 2003, adequately reflects her right knee 
disability picture at that time. 


III.  Left Knee

A.  Historical Review

The veteran's service medical records convey that she was 
seen for left knee pain and giving way in March 1982.  An 
impression of chondromalacia was advanced.  A private May 
1998 treatment record states that the veteran was diagnosed 
with early left knee degenerative joint disease.  The report 
of a January 2004 VA examination for compensation purposes 
states that the veteran was diagnosed mild left knee 
degenerative joint disease and left knee chondromalacia 
patellae.  In May 2004, the RO established service connection 
for left knee medial compartment degenerative joint disease; 
assigned an initial 20 percent evaluation for that 
disability; and effectuated the award as of October 31, 2003.  

Clinical documentation from Creighton University Medical 
Center dated in February 2007 indicates that the veteran 
underwent a left total knee replacement.  In May 2007, the RO 
in pertinent part, recharacterized the veteran's left knee 
disability as left total knee replacement residuals; granted 
a temporary 100 percent evaluation for that disability under 
the provisions of 38 C.F.R. § 4.30 for the period between 
February 22, 2007, and March 31, 2007; assigned a 100 percent 
schedular evaluation for that disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5055 for the period 
from April 1, 2007, to March 31, 2008; and prospectively 
assigned a 30 percent evaluation for that disability for the 
period on and after April 1, 2008.  

B.  Evaluation

1.  Period Prior to February 22, 2007

In her October 2003 claim for service connection, the veteran 
advanced that her left knee disorder was manifested by severe 
pain which impaired her ability to walk.  At the January 2004 
VA examination for compensation purposes, the veteran 
complained of left knee pain, stiffness, and swelling.  She 
related that her symptoms were exacerbated by prolonged 
walking and standing.  On examination of the left knee, the 
veteran exhibited a range of motion of 0 to 140 degrees and 
intact ligaments.  The veteran was diagnosed with mild left 
knee degenerative joint disease and chondromalacia patellae. 

A November 3, 2003, treatment record from the Offutt Air 
Force Base medical facility conveys that the veteran 
complained of bilateral knee pain.  On examination of the 
left knee, the veteran exhibited a range of motion of 0 to 
130 degrees with pain, joint line tenderness, crepitence, and 
mild "pseudolaxity."  The veteran was diagnosed with 
"[bilateral osteoarthritis] (Grade IV)."  

At the April 2004, VA examination for compensation purposes, 
the veteran complained of chronic left knee pain.  The 
veteran was observed to walk with an antalgic gait and to use 
a cane.  On examination of the left knee, the veteran 
exhibited a range of motion of 0 to 110 degrees; significant 
joint tenderness; and no ligamentous instability.  The 
veteran was diagnosed with left knee chronic 
musculoligamentous strain and moderate to severe medial 
compartment degenerative joint disease.  

At a June 2004 VA examination for compensation purposes, the 
veteran exhibited a left knee range of motion of 0 to 100 
degrees with pain.  Contemporaneous X-ray studies of the left 
knee revealed findings consistent with left medial and 
lateral compartment degenerative joint disease.  The veteran 
was diagnosed with moderate to severe left knee medial 
compartment degenerative joint disease.  

In her February 2005 NOD, the veteran conveyed that her left 
knee disorder was manifested by progressive chronic knee pain 
which impaired her ability to stand and to walk for prolonged 
periods of time and limited her daily activities.  She 
advanced that she would require a total left knee replacement 
in the near future.  

At the June 2005 VA examination for compensation purposes, 
the veteran complained of left knee pain, limitation of 
motion, and stiffness.  She reported that she was unable to 
walk "more than a few yards."  She was noted to have 
undergone a right total knee replacement and to walk with an 
antalgic gait.  On examination of the left knee, the veteran 
exhibited ranges of motion 0 to 120 degrees and 3 to 110 
degrees with pain and no joint instability.  She was 
diagnosed with chronic left knee musculoligamentous strain 
and generalized osteoarthritis.  

A November 2005 treatment record from the Offutt Air Force 
Base medical facility states that the veteran complained of 
chronic left knee pain.  Treating medical personnel observed 
a left knee range of motion of 0 to 120 degrees with joint 
line tenderness and pseudolaxity.  An assessment of left knee 
tricompartment arthritis was advanced.  A December 2005 
treatment record from the Offutt Air Force Base medical 
facility notes that the veteran complained of left knee pain 
and fullness.  An assessment of left knee degenerative joint 
disease was advanced.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that her left 
knee disorder was manifested by severe pain with associated 
joint limitation of motion and stiffness.  She stated that 
her left knee was "gone."  

Prior to February 22, 2007, the veteran's left knee arthritic 
disorder was objectively shown to be manifested by no more 
than a right knee range of motion of 0 to 100 degrees with 
pain and "pseudolaxity."  Such findings merit assignment of 
no more than a 10 percent evaluation under the provisions of 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260.  In the absence of objective evidence of flexion 
limited to 15 degrees; extension limited to 15 degrees; or 
slight impairment of the knee including recurrent subluxation 
or lateral instability, the Board finds that the 20 percent 
evaluation assigned for the veteran's left knee disorder for 
the period prior to February 22, 2007, adequately reflects 
her left knee disability picture at that time.  

2.  Period On and After April 1, 2007

The May 2007 RO decision granted a 100 percent schedular 
evaluation for the veteran's left total knee replacement 
residuals under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (2007); effectuated the evaluation for 
the period from April 1, 2007, to March 31, 2008; and 
prospectively assigned a 30 percent evaluation effective as 
of April 1, 2008.  The Board observes that a schedular 100 
percent evaluation is currently in effect for the veteran's 
left knee disability.  Assignment of any future evaluation 
will be based upon a reevaluation of the veteran's left knee 
disability at that time.  


IV.  Headaches

A.  Historical Review

Air Force clinical documentation dated in April 1980 reflects 
that an impression of post-traumatic headaches and 
questionable sinus headaches were advanced.  Clinical 
documentation from Robert E. Steg, M.D., dated in July 1996 
and August 1996 conveys that the veteran presented a history 
of recurrent headaches.  Impressions of mixed 
tension-vascular headaches were advanced.  In September 1998, 
the RO established service connection for mixed 
tension-vascular headaches and assigned a 10 percent 
evaluation for that disability.  

B.  Evaluation

The Rating Schedule does not specifically address mixed 
tension-vascular headaches.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disability under provisions of the schedule which pertain to 
a closely-related disease or injury which is analogous in 
terms of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2007).  The Board finds 
that the veteran's service-connected c mixed tension-vascular 
headaches are most closely analogous to migraine as both 
disorders are manifested by similar symptomatologies and 
associated impairment.  

A noncompensable evaluation is warranted for migraine with 
characteristic prostrating attacks averaging less than one 
every two months over the last several months.  A 10 percent 
evaluation is warranted for migraine with characteristic 
prostrating attacks averaging one every two months over the 
last several months.  A 30 percent evaluation requires 
migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months.  A 50 percent evaluation requires very frequent, 
completely prostrating, and prolonged attacks productive of 
severe economic inadaptability.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2007).  

In her February 2005 NOD, the veteran advanced that she 
experience frequent migraine headaches which last several 
hours and necessitated that she take time off from work.  

In her August 2005 substantive appeal, the veteran related 
that "I may not get a headache every day, or every week, but 
I surely get them enough, even three or four in one week, and 
then nothing for several weeks."  An August 2005 written 
statement from the veteran's spouse indicates that the 
veteran suffered from severe headaches several times a month.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that she 
experienced a severe headache at least every other week.  Her 
spouse testified that the veteran experienced "a severe 
headache at least every two weeks."  

The veteran and her spouse have testified that she 
experienced a chronic headache at least one headache each 
month which necessitated that she take time off from work.  
Although there is little clinical documentation of record 
addressing the veteran's headaches, the Board finds that the 
veteran and her spouse's testimony to be credible and to 
support the assignment of at least a 30 percent evaluation.  
In the absence of objective evidence of headaches manifested 
by very frequent, completely prostrating, and prolonged 
attacks productive of severe economic inadaptability, the 
Board concludes that a 30 percent evaluation and no more is 
warranted for the veteran's mixed tension-vascular headaches.  



V.  Right Eye Conjunctival Cyst Excision Residuals

A.  Historical Review

The veteran's service medical records indicate that she 
exhibited several right eye conjunctival cysts in March 1974.  
Clinical documentation dated in June 1974 reports that the 
veteran underwent surgical excision of a right eye 
conjunctival cyst.  The report of a January 1992 VA 
examination for compensation purposes does not identify any 
right eye conjunctival cyst excision residuals.  The 
veteran's conjunctiva was reported to be "quiet."  In 
August 1992, the RO established service connection for right 
eye conjunctival cyst excision residuals and assigned a 
noncompensable evaluation for that disability.  

B.  Evaluation

Non-superficial benign new growths of the eyeball and adnexa 
are to be evaluated based upon impaired vision.  A minimum 10 
percent evaluation will be assigned.  Healed benign new 
growths are to be evaluated based upon any chronic residuals.  
38 C.F.R. § 4.84a, Diagnostic Code 6015 (2007).  

In her October 2003 claim, the veteran advanced that her 
right conjunctival cyst excision residuals were manifested by 
impaired right eye visual acuity.  

At the January 2004 VA examination for compensation purposes, 
the veteran presented a history of a 1973 right eye 
conjunctival cyst resection.  The veteran was diagnosed 
"status post conjunctival cyst excision, not affecting 
vision and not visually significant at this time, not 
affecting visual fields either."  

At the April 2004 VA examination for compensation purposes, 
the veteran was diagnosed with "status post conjunctival 
cyst excision from the right eye, and it does not appear that 
the conjunctival cysts in and of themselves have recurred."  

At the June 2004 VA examination for compensation purposes the 
veteran exhibited "quiet" conjunctivae, bilaterally. 

In her February 2005 NOD, the veteran advanced that she was 
"almost completely blind" in her right eye.  She believed 
that her right eye cyst excision "left a permanent scar" 
which caused "complete vision loss" in the eye.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that she "had 
a tendency of not using" her right eye after her inservice 
right conjunctival cyst excision.  She acknowledged that she 
had undergone preservice eye surgery to correct her crossed 
eyes.  The veteran believed that her current visual 
impairment must be attributable to her service-connected 
right eye conjunctival cyst excision residuals.  

The ophthalmologic examination and clinical documentation of 
record reflects that the veteran's right eye conjunctival 
cyst excision residuals have been repeatedly found to 
essentially asymptomatic and not to affect her vision.  Her 
right conjunctiva was repeatedly noted to be quiet.  The 
veteran suffers from several other eye and vision disorders 
which are the subject of the Remand portion of this decision 
below.  

The veteran advances that her right eye conjunctival cyst 
excision residuals are productive of impaired vision.  The 
veteran's contentions are not supported by any competent 
medical professional.  Further, the veteran's contentions are 
belied by the objective clinical findings of record which 
identify no chronic disability associated with the veteran's 
right eye conjunctival cyst excision residuals.  The Court 
has held that a lay witness is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  In the absence of any current 
disability, the Board finds that a compensable evaluation is 
not warranted for the veteran's right eye conjunctival cyst 
excision residuals.  


ORDER

An evaluation in excess of 20 percent for the veteran's right 
knee medial compartment degenerative joint disease for the 
period prior to December 17, 2003, is denied.  

An evaluation in excess of 20 percent for the veteran's left 
knee medial compartment degenerative joint disease for the 
period prior to February 22, 2007, is denied.  

A 30 percent evaluation for the veteran's mixed 
tension-vascular headaches and no more is granted subject to 
the laws and regulations governing the award of monetary 
benefits.  

A compensable evaluation for the veteran's right eye 
conjunctival cyst excision residuals is denied.  


REMAND

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that she was 
"still on active duty" in 1995 and 1996.  In reviewing the 
claims files, the Board observes that Air Force treatment 
records dated in July 1995 and June 1996 note that the 
veteran's rank was technical sergeant.  The veteran's 
complete periods of active duty, active duty for training, 
and inactive duty with the Air Force have not been verified.  
The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran asserts that she was entitled to a schedular 
evaluation in excess of 20 percent for her post-operative 
right knee disability for the period between February 1, 
2004, and April 25, 2004, and/or an extension of a temporary 
total evaluation under the provisions of 38 C.F.R. § 4.30 for 
that period as she could not return to work on a full time 
basis.  In reviewing the claims files, the Board observes 
that it is unclear whether the veteran was working on a full 
time basis or, if not, the reason for her inability to return 
to full time employment.  In her April 2004 Veterans 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940), the veteran responded to 
the question of the "date you last worked full time" by 
indicating that she was "currently working in pain."  The 
report of the April 2004 VA examination for compensation 
purposes notes that the veteran reported that: she was 
working full-time; was scheduled for an April 2004 right 
total knee replacement; "had to take off the last number of 
weeks in preparation for this upcoming surgery;" and "does 
not miss work doing her secretarial duties because of the 
knees because her employer ... is very accommodating."  The 
veteran has reported that she was employed at Offutt Air 
Force Base during the relevant time period.  The veteran's 
sick leave documentation is not of record.  The VA should 
obtain all relevant governmental records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  Such 
records would be useful in resolving the issues raised by the 
instant appeal.  

At the July 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that her 
post-operative right knee replacement residuals were "not 
right."  She experienced chronic right knee pain, swelling, 
and stiffness.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Therefore, the Board finds that an 
additional evaluation of the veteran's right knee would be 
helpful in assessing the veteran's current right total knee 
replacement residuals.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training with the Air 
Force and (2) forward all available 
service medical records associated with 
such duty for incorporation into the 
record.  

2.  Contact the veteran and request that 
she submit copies of her employment sick 
leave records for the period between 
February 1, 2004, and April 25, 2004, for 
incorporation into the record.  

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the nature, etiology, 
and severity of her right total knee 
arthroplasty residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should further identify the 
limitation of activity imposed by the 
veteran's service-connected right total 
knee arthroplasty residuals with a full 
description of the effect of the 
disability upon her ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of her right knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's right total 
knee arthroplasty residuals upon her 
vocational pursuits.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.

4.  Then readjudicate the issues of the 
veteran's entitlement to service 
connection for chronic PTSD, a chronic 
acquired right eye disorder to include 
hypertropia, decompensated strabismus, 
extropia, and defective vision, a chronic 
acquired left eye disorder to include 
hypertropia, a chronic bilateral shoulder 
disorder to include osteoarthritis, a 
chronic bilateral finger disorder to 
include arthritis and right third finger 
arthritis, a bilateral hip disorder to 
include osteoarthritis, and rheumatoid 
arthritis; an effective date prior to 
October 31, 2003, for the award of 
service connection for right knee medial 
compartment degenerative joint disease; 
an evaluation in excess of 20 percent for 
her right knee medial compartment 
degenerative joint disease for the period 
between February 1, 2004, and April 25, 
2004; an extension of a temporary total 
disability evaluation for her right knee 
medial compartment degenerative joint 
disease under the provisions of 38 C.F.R. 
§ 4.30 beyond January 31, 2004, based 
upon convalescence following a December 
2003 surgical procedure; an evaluation in 
excess of 30 percent for her right knee 
medial compartment degenerative joint 
disease and total knee arthroplasty 
residuals for the period on and after 
June 1, 2005; and an effective date prior 
to October 31, 2003, for the award of 
service connection for left knee medial 
compartment degenerative joint disease 
with express consideration of the 
provisions of 38 C.F.R. § 3.156(c)(3) 
(2007).  

If the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
should be given the opportunity to 
respond to the SSOC.  
The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


